H6I-/5
                               ELECTRONIC RECORD




COA#       11-13-00296-CR                       OFFENSE:        22.021


           Archer Lee Evans v.
STYLE:     The State of Texas                   COUNTY:         Taylor

COA DISPOSITION:      AFFIRMED                  TRIAL COURT:    350th District Court


DATE: 3/31/15                    Publish: NO    TC CASE #:      10795-D




                       IN THE COURT OF CRIMINAL APPEALS



         Archer Lee Evans v.
style:   The State of Texas                          CCA#:      PD-0461-15

         Pfto Sf                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS                   DATE:

                                                     JUDGE:

DATE:       0Cllu/jk)/r                              SIGNED:                           PC:_
JUDGE:          "HU UMa4^~                           PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD